



COURT OF APPEAL FOR ONTARIO

CITATION:
Davis v. Guelph
    (City), 2012 ONCA 357

DATE:  20120529

DOCKET: C54748

OConnor A.C.J.O., Feldman and Ducharme JJ.A.

BETWEEN

Erica Davis

Appellant

and

The Corporation of the City of Guelph

Respondent

Erica Davis, appearing in person

Scott Worsfold and Phil Langlotz, appearing for the
    respondent

Heard and released orally:  May 18, 2012

On appeal from the order of Justice Rogerson of the Ontario
    Court of Justice, dated November 17, 2011.

ENDORSEMENT

[1]

This is an application for leave to appeal a number of convictions under
    a city by-law.  The convictions underlying the proposed appeal were entered on
    November 14, 2007, November 23, 2009 and November 15, 2010.  Motions to extend
    the time to appeal two sets of these convictions were previously dismissed.  An
    appeal against the third set of convictions was not pursued.

[2]

On September 12, 2011, the applicant brought another motion to set aside
    the convictions.  The motion was returnable at 2:00 p.m. on November 17, 2011. 
    The applicant did not appear on time and the motions were dismissed.

[3]

The applicant explains that she failed to appear as a result of traffic
    delay.  Accepting that explanation, we see no basis to grant leave to appeal. 
    The applicants motion was well beyond the time for appealing the convictions. 
    Her earlier attempts to appeal had been unsuccessful.  There is no fresh
    evidence before this court that warrants interference on this application for
    leave.

[4]

The application for leave to appeal is dismissed.

[5]

Nothing in these reasons should be taken as commenting upon the merits
    of any defence the applicant may have to the charges now pending that are to be
    tried in July of this year.

D. OConnor A.C.J.O.

K. Feldman J.A.

E. Ducharme J.A.


